DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on September 14, 2020. As directed by the amendment: claims 1, 7 and 8 have been amended, no claims have been cancelled, and no new claims have been added. Claims 1-8 are currently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a canine” in lines 3, 5, 7 and 12 should be corrected to “the canine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (USPN 2,254,449) in view of Witherup, et al. (USPN 5,288,725), hereinafter Witherup.
Regarding claim 1, Rasmussen discloses a hypodermic injection assembly (Fig. 2) containing a fluid medication (col. 1, lines 5-9 – object of invention is to provide…controlled injection of a minute, uniform quantity of vaccine or other specific) wherein said assembly is configured to inject the fluid allergy medication into a canine to stop an allergic reaction in the canine (assembly seen in Fig. 2 includes a syringe as seen in Fig. 3, which is capable of injecting a medication into a canine to treat an allergic reaction), said assembly comprising:

a hypodermic needle (needle 12) being fluidly coupled to said reservoir (col. 2, lines 7-9 – cylinder 9 adapted to accommodate conventional hypodermic needle) wherein said hypodermic needle is configured to pierce skin on a canine (Figs. 2 and 3; needle 12 has a sharp tip and therefore, is capable of piercing the skin of a canine); 
a plunger (plunger 10) being slidably positioned in said reservoir (col. 3, lines 35-38 – needle is inserted in alcohol…and is cleaned by reciprocating the plunger in and out the full length of its stroke), said plunger (10) being urged toward said hypodermic needle (12) such that said plunger urges said fluid medication outwardly through said hypodermic needle (col. 4, lines 5-7 – plunger is then pushed until the head 23 rests against the shoulder 24, thus expelling all of the fluid) wherein said hypodermic needle (38) is configured to inject said fluid allergy medication into a canine when the canine is experiencing an allergic reaction (col. 1, lines 1-9 – the invention is an improved hypodermic injection syringe which is used to inject a vaccine or other specific, therefore, use of the syringe is capable of injecting a fluid allergy medication into a canine to treat a medical condition such as an allergic reaction); and
a container (sheath 25) having said reservoir (9), said hypodermic needle (12) and said plunger (10) positionable in said container (Fig. 2) for transporting said reservoir, said hypodermic needle and said plunger (Fig. 2; col. 2, lines 40-41); and

Rasmussen fails to disclose that the medication within the reservoir is a fluid allergy medication for a canine.
	However, Witherup teaches a method of treating allergy symptoms in a mammal, including dogs (col. 22, lines 44-51), by administering a pharmaceutically effective amount of medication (col. 7, lines 26-30).
	Given the teachings of Witherup, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication within the syringe of Rasmussen to be a fluid allergy medication for a canine, since doing so would effectively enable relief of pain, inflammation or allergy symptoms of the mammal being treated (col. 22, lines 32-39).  
Regarding claim 6, Rasmussen discloses wherein said container (25) has a primary end (Fig. 1; end near 31) and an outside surface (Fig. 2; surface at threads 30), said primary end being open to receive said reservoir (col. 2, lines 40-41), said hypodermic needle (12) and said plunger (Fig. 3), said outside surface being threaded (threads 30; col. 3, lines 6-7) adjacent to said primary end (Fig. 3).
Regarding claim 7, Rasmussen discloses further comprising said lid (31) threadably engaging said container (25) to retain each of said reservoir, said hypodermic needle and said plunger within said container, said lid (31) having an interior surface (Fig. 2; surface near 30), said interior surface threadably engaging said .

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (USPN 2,254,449) in view of Witherup, et al. (USPN 5,288,725), hereinafter Witherup, and further in view of Lund, et al. (USPN 6,379,330), hereinafter Lund.
Regarding claim 2, Rasmussen in view of Witherup discloses the assembly according to claim 1, and wherein Rasmussen also discloses said reservoir (9) has a first end (Fig. 3; end near enlarged head 23), a second end (reduced end 11) and an outer wall (Fig. 3; wall of cylinder 9) extending therebetween (Fig. 3), said outer wall having an inside surface (col. 3, line 45 – col. 4, line 1 – cylinder is then partially filled by withdrawing the plunger the requisite distance…the syringe is then ready for metering the specific dose; the cylinder is filled with a dose of medication, therefore, the cylinder has an inside surface contacting the medication), said outer wall being continuous such that said reservoir has a cylindrical shape (Fig. 3; col. 2, lines 5-6 – syringe has a cylinder 9 used to hold the medication), each of said first end and said second end  being open (Fig. 3; plunger 10 at first end of cylinder 9 is inserted into opening of syringe; needle 12 located at second end of cylinder 9 has an opening for fluid to be draw into the syringe and also for fluid to be injected), said outer wall tapering inwardly toward said second end such that said second end has a diameter being less than a diameter of said first end (Fig. 3), but fails to disclose wherein said reservoir being comprised of a translucent material such that a level of said fluid allergy medication is visible through said outer wall.

	Given the teachings of Lund, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the reservoir of Rasmussen in view of Witherup to be made of a translucent material, since doing so would effectively allow someone to see if anything is inside the reservoir.
Regarding claim 3, Rasmussen discloses wherein said hypodermic needle (12) is positioned in said second end of said reservoir (Fig. 3), said hypodermic needle (12) having a distal end with respect to said second end of said reservoir (annotated Fig. 3 below), said distal end being open such that said fluid allergy medication may pass through said distal end (col. 3, lines 39-42 – needle is then inserted into vaccine…and the specific is drawn into the syringe).

    PNG
    media_image1.png
    198
    681
    media_image1.png
    Greyscale

Regarding claim 4, Rasmussen discloses wherein said plunger (10) includes a stem (Fig. 3 below) extending between a disk (see Fig. 3 below) and a cap (enlarged head 23), said stem (Fig. 3 below) extending through said first end of said reservoir having said disk (Fig. 3 below) being positioned within said reservoir (Fig. 3) and having said cap (23) being positioned outside of said reservoir (Fig. 3), said disk having an outer surface (Fig. 3 below; surface of disk of plunger), said outer surface frictionally 

    PNG
    media_image2.png
    189
    566
    media_image2.png
    Greyscale

Regarding claim 5, Rasmussen in view of Witherup and Lund discloses the assembly according to claim 4 and wherein Rasmussen also discloses that said cap (23) abuts said first end of said reservoir (9) wherein said plunger (10) is urged into said reservoir such that said plunger urges a predetermined amount of said fluid allergy medication outwardly through said hypodermic needle (col. 2, lines 30-33 – enlarged head 23…serves as a stop for the movement of the plunger 10 into the cylinder 9; col. 4, lines 5-7 – plunger is then pushed until the head 23 rests against the shoulder 24, thus expelling all of the fluid up to that point), but fails to disclose that the predetermined amount of fluid allergy medication corresponds to a recommended dosage for the canine based on size, weight and breed. 
However, Witherup further discloses that the predetermined amount of fluid allergy medication corresponds to a recommended dosage for the canine based on size, weight and breed (col. 22, lines 32-51 – dosage is based on variables of the 
Given the teachings of Witherup, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the predetermined amount of fluid allergy medication to correspond to a recommended dosage for a canine based on size, weight and breed, since doing so would provide a pharmaceutically effective amount of the active ingredients in the fluid allergy medication to effectively relieve the symptoms of the canine. 
Regarding claim 8, Rasmussen discloses a hypodermic injection assembly (Fig. 2) containing a fluid medication (col. 1, lines 5-9 – object of invention is to provide…controlled injection of a minute, uniform quantity of vaccine or other specific) wherein said assembly is configured to inject the fluid medication into a canine to stop an allergic reaction in the canine (assembly seen in Fig. 2 includes a syringe, which is capable of injecting a medication into a canine to treat an allergic reaction), said assembly comprising:
a reservoir (cylinder 9) containing a fluid medication (col. 1, lines 5-9 – syringe used to inject quantity of vaccine or other specific; therefore, the cylinder has been filled with a medicine), said reservoir (9) having a first end (Fig. 3; end near enlarged head 23), a second end (reduced end 11) and an outer wall (Fig. 3; wall of cylinder 9) extending therebetween (Fig. 3), said outer wall having an inside surface (col. 3, line 45 – col. 4, line 1 – cylinder is then partially filled by withdrawing the plunger the requisite distance…the syringe is then ready for metering the specific dose; the cylinder is filled with a dose of medication, therefore, the cylinder has an inside surface contacting the medication), said outer wall being continuous such that said reservoir has a cylindrical shape (Fig. 3; col. 2, lines 5-6 – syringe has a cylinder 9 used to hold the medication), each of said first end and said second end  being open (Fig. 3; plunger 10 at first end of cylinder 9 is inserted into opening of syringe; needle 12 located at second end of cylinder 9 has an opening for fluid to be draw into the syringe and also for fluid to be injected), said outer wall tapering inwardly toward said second end such that said second end has a diameter being less than a diameter of said first end (Fig. 3);
a hypodermic needle (needle 12) being fluidly coupled to said reservoir (col. 2, lines 7-9 – cylinder 9 adapted to accommodate conventional hypodermic needle) wherein said hypodermic needle is configured to pierce skin on a canine (Figs. 2 and 3; needle 12 has a sharp tip and therefore, is capable of piercing the skin of a canine), said hypodermic needle (12) being positioned in said second end of said reservoir (Fig. 3), said hypodermic needle (12) having a distal end with respect to said second end of said reservoir (see Fig. 3 from claim 1), said distal end being open such that said fluid medication may pass through said distal end (col. 3, lines 39-42 – needle is then inserted into vaccine…and the specific is drawn into the syringe); 
a plunger (10) being slidably positioned in said reservoir (col. 3, lines 35-38 – needle is inserted in alcohol…and is cleaned by reciprocating the plunger in and out the full length of its stroke), said plunger (10) being urged toward said hypodermic needle (12) such that said plunger urges said fluid medication outwardly through said hypodermic needle (col. 2, lines 49-54) wherein said hypodermic needle (col. 4, lines 5-7 – plunger is then pushed until the head 23 rests against the shoulder 24, thus expelling all of the fluid) wherein said hypodermic needle (38) is configured to inject said the invention is an improved hypodermic injection syringe which is used to inject a vaccine or other specific, therefore, use of the syringe is capable of injecting a fluid allergy medication into a canine to treat a medical condition such as an allergic reaction), said plunger including a stem (see Fig. 3 from claim 4) extending between a disk (Fig. 3 from claim 4) and a cap (enlarged head 23), said stem (Fig. 3 from claim 4) extending through said first end of said reservoir having said disk (Fig. 3 from claim 4) being positioned within said reservoir (Fig. 3) and having said cap (23) being positioned outside of said reservoir (Fig. 3), said disk having an outer surface (Fig. 3 from claim 4), said outer surface frictionally engaging said inside surface of said outer wall of said reservoir (Fig. 3) such that said outer surface of said disk forms a fluid impermeable seal with said inside surface of said outer wall of said reservoir (col. 4, lines 5-7 – all of the fluid within the syringe is expelled when the plunger is pushed, therefore, the disk of the plunger must form fluid impermeable seal in order to enable all fluid to be expelled), said cap (23) abutting said first end of said reservoir wherein said plunger is urged into said reservoir such that said plunger urges a predetermined amount of said fluid medication outwardly through said hypodermic needle (col. 2, lines 30-33 – enlarged head 23…serves as a stop for the movement of the plunger 10 into the cylinder 9; col. 4, lines 5-7 – plunger is then pushed until the head 23 rests against the shoulder 24, thus expelling all of the fluid up to that point);
a container (sheath 25) having said reservoir (9), said hypodermic needle (12) and said plunger positioned therein (Fig. 2) for transporting said reservoir, said hypodermic needle and said plunger (Fig. 2; col. 2, lines 40-41), said container (25) glass is a rigid material, therefore, the other materials will be of similar rigidity) to inhibit said hypodermic needle (12) from piercing said container (25) wherein said container is configured to inhibit said hypodermic needle from inadvertently piercing a user (col. 2, lines 53-56 – sheath 25 is counter-bored…so that the syringe nests snugly in the sheath and is held against displacement; col. 3, lines 10-13 – bore 27 and counter-bores 28 and 29 are of such shape and size that it is impossible to injure the needle upon inserting the syringe in the sheath), said container (25) having a primary end (Fig. 1; end near 31) and an outside surface (Fig. 2; surface at threads 30), said primary end being open to receive said reservoir (col. 2, lines 40-41), said hypodermic needle (12) and said plunger (Fig. 3), said outside surface being threaded (threads 30; col. 3, lines 6-7) adjacent to said primary end (Fig. 3); and
a lid (closure cap 31) threadably engaging said container (25) to retain each of said reservoir, said hypodermic needle and said plunger within said container (Fig. 2; col. 3, lines 6-10 – sheath 25 is threaded as at 30, and is adapted to accommodate a closure cap 31…which serves to insulate the syringe against shock), said lid (31) having an interior surface (Fig. 2; surface near 30), said interior surface threadably engaging said outside surface of said container to releasably retain said lid on said container (col. 3, lines 6-10), said reservoir (9), said hypodermic needle (12), and said plunger (10) all being fully enclosed by said container (25) and said lid (31) when said lid is coupled to said container (Fig. 2).

	However, Witherup teaches a method of treating allergy symptoms in a mammal, including dogs (col. 22, lines 44-51), by administering a pharmaceutically effective amount of medication (col. 7, lines 26-30). The medication is based on variables of the mammal being treated, including age, weight, health, kind of concurrent treatment and other factors known to those skilled in the art (col. 22, lines 32-51).
	Given the teachings of Witherup, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication within the syringe of Rasmussen to be a fluid allergy medication for a canine based on size, weight and breed, since doing so would effectively enable relief of pain, inflammation or allergy symptoms of the patient being treated (col. 22, lines 32-39).  
Claim 8 differs from the teachings above in requiring that the reservoir is comprised of a translucent material such that a level of said fluid allergy medication is visible through said outer wall.
However, Lund teaches a hypodermic syringe (3) that is transparent to allow the user to tell whether something is in the syringe (col. 2, lines 40-42).
	Given the teachings of Lund, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the reservoir of Rasmussen in view of Witherup to be made of a translucent material, since doing so would effectively allow someone to see if anything is inside the reservoir.

Response to Arguments
Applicant's arguments filed September 14, 2020 have been fully considered but they are not persuasive. Examiner notes that the Winer reference still discloses the claimed invention because the flanges of the syringe can be interpreted as being separate from the syringe barrel. However, in order to advance prosecution, a new ground of rejection has been made over Rasmussen in view of Witherup as well as Rasmussen in view of Witherup and Lund.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783